Citation Nr: 1014634	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a separate compensable evaluation for 
neurological manifestations involving the lower extremities 
associated with the Veteran's low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
September 1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the RO in Cleveland, Ohio, which denied the 
Veteran's claim for an increased rating for a low back 
disability.  

In November 2008, the Board issued a decision granting a 
disability rating of 20 percent for the Veteran's low back 
disability.  The Board remanded the issue of whether a 
separate compensable evaluation was warranted for any 
neurological manifestations involving the lower extremities 
associated with the Veteran's low back disability.  To that 
end, the Board instructed the agency of original jurisdiction 
(AOJ) to provide an examination to assess the presence and 
extent of any lower extremity manifestations of the Veteran's 
service-connected low back disability, to include sciatic 
neuropathy and/or lumbar radiculopathy.  Thereafter, the AOJ 
was to readjudicate the claim on the merits.  A neurological 
examination was provided in March 2009.  The examiner 
reviewed the claims file, examined the Veteran, conducted MRI 
and EMG studies, and addressed the questions asked in the 
remand.  The AOJ then issued a February 2010 supplemental 
statement of the case (SSOC) finding that a separate 
compensable evaluation was not warranted for associated 
neurological abnormalities of the lower extremities.  The 
Board finds that all actions and development directed in its 
November 2008 remand have been completed in full.  See 
Stegall v. West, 11 Vet App 268 (1998.  

The only issue now before the Board is the Veteran's 
entitlement to a separate compensable rating for neurological 
abnormalities of the lower extremities associated with his 
low back disability.  

The Veteran testified at a September 2008 Board hearing at 
the Cleveland RO before the undersigned.  A transcript of the 
hearing has been associated with the file.


As noted in the Board's November 2008 decision and remand, 
the Veteran's testimony at the September 2008 Board hearing 
constituted an informal claim for service connection for 
shoulder and arm disabilities, to include as secondary to his 
service-connected low back disability.  These claims have not 
yet been adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has neurological abnormalities of the right 
lower extremity associated with his low back disability, 
which has been manifested by no more than mild incomplete 
paralysis. 

2.  The Veteran has neurological abnormalities of the left 
lower extremity associated with his low back disability, 
which has been manifested by no more than mild incomplete 
paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 
percent, but no more, for neurological abnormalities of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155 and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, and 4.124a, 
Diagnostic Codes 8521 and 8524 (2009). 

2.  The criteria for a separate disability rating of 10 
percent, but no more, for neurological abnormalities of the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155 and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, and 4.124a, 
Diagnostic Codes 8521 and 8524 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Here, prior to initial adjudication of the Veteran's claim, 
an October 2006 letter informed the Veteran that in order to 
substantiate his claim, the evidence had to show that his 
disability had increased in severity, and that a disability 
rating from 0 to as much as 100 percent is assigned by using 
a schedule for evaluating disabilities, and that VA considers 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact upon employment.  
The letter also provided examples of the types of evidence 
the Veteran could submit in support of his claim, and of the 
Veteran's and VA's respective responsibilities for obtaining 
different types of evidence.

The Board notes that the case of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Any errors relating to these 
notice elements are harmless. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations 
in May 2007 and March 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate 
for rating purposes, as they are predicated on a full reading 
of the Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran.  Moreover, there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined in March 
2009.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

For the reasons that follow, the Board finds that separate 
ratings of 10 percent, but no more, are warranted for 
neurological abnormalities of the Veteran's bilateral lower 
extremities associated with his low back disability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The March 2009 VA examination reflects an EMG study revealing 
abnormalities of the common peroneal nerve and the tibial 
nerve.  Accordingly, Diagnostic Codes 8521 and 8524, which 
are used to evaluate paralysis of the common peroneal nerve 
and paralysis of the tibial nerve, respectively, are for 
application.  See 38 C.F.R. § 4.124a.  

Under Diagnostic Code (DC) 8521, a 10 percent evaluation is 
assigned for mild incomplete paralysis; a 20 percent 
evaluation is assigned for moderate incomplete paralysis; and 
a 30 percent evaluation is assigned for severe incomplete 
paralysis.  38 C.F.R. § 4.124a, DC 8521.  A maximum 40 
percent evaluation requires complete paralysis of the 
external popliteal nerve (common peroneal), with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost, abduction of foot lost, adduction 
weakened; and anesthesia covers entire dorsum of foot and 
toes.  Id.  

The same criteria apply under DC 8524, except that a maximum 
40 percent evaluation requires complete paralysis of the 
internal popliteal nerve (tibial) with plantar flexion lost, 
frank adduction of foot impossible, flexion and separation of 
toes abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is 
lost. 

The Board notes that the term "incomplete paralysis," with 
this and other peripheral nerve abnormalities, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a, Note preceding 
Diagnostic Codes 8510 to 8530.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  

The Board now turns to a discussion of the relevant evidence 
of record.  At the May 2007 VA examination, the Veteran 
denied that his low back pain radiated to his buttocks or 
legs.  On examination, the Veteran was able to walk normally 
and without assistive devices.  A sensory examination showed 
that sensation of the lower extremities was intact to 
pinprick and vibration.  The Veteran had 5/5 strength in all 
muscle groups of the lower extremities and 4/5 dorsiflexion 
and plantar flexion.  Straight leg raises were negative 
bilaterally.  However, the Veteran could only raise to 
approximately 60 degrees due to hamstring tightness.  Deep 
tendon reflexes were 1+ in the lower extremities bilaterally.  
The Veteran could not raise on toes or heels due to foot or 
knee pain.  The Veteran's pulses of the lower extremities 
were 2+ bilaterally.  

At the September 2008 Board hearing, the Veteran stated that 
he experiences pain shooting partly down his legs from his 
low back.  The Veteran stated that he did not mention this 
radiating pain before because he has a tendency to minimize 
his symptoms.  The Board notes that in a September 2008 
letter, the Veteran's daughter stated that the Veteran is not 
fully aware of his symptoms or limitations. 

At the March 2009 VA examination, the Veteran reported that 
he had pain starting from the back of the knees shooting 
upwards to the buttocks.  The examiner noted that the 
Veteran's deep tendon reflexes were trace everywhere, and 0 
in the Achilles with downgoing toes bilaterally.  A sensory 
examination showed a patchy decrease of sensation to pinprick 
in the bilateral lower extremities.  The Veteran's gait was 
noted to be antalgic.  The examiner initially concluded that 
the Veteran did not show any signs of radiculopathy.  If 
radiculopathy was present, it would be expected to be very 
mild as the signs did not suggest that a particular nerve 
root was compromised.  However, the examiner opined that the 
significant pain reported by the Veteran was a nociceptive 
pain syndrome which was at least as likely as not due to his 
service-connected low back disability.  

In an April 2009 addendum to this examination, the examiner 
stated that the results of an EMG study were consistent with 
moderate chronic radiculopathy with minimal to moderate 
active denervation sign.  The examiner concluded that these 
findings did not change his previous conclusion that the 
Veteran had a worsening nociceptive pain syndrome that is at 
least as like as not due to his service-connected low back 
disability.  

In carefully reviewing the record, the Board finds that a 
separate rating of 10 percent is warranted for neurological 
abnormalities of the bilateral lower extremities.  The Board 
finds that the language used in the April 2009 addendum is 
somewhat unclear with respect to whether the Veteran's 
radiculopathy is related to his low back disability.  
However, the examiner did state that the Veteran has 
radiculopathy based on the EMG study, although the examiner 
had at first doubted its existence in the March 2009 VA 
examination report.  The examiner likewise stated that the 
pain reported by the Veteran, presumably the radicular pain 
in his legs and buttocks, was at least as likely as not due 
to his low back disability.  While the examiner stated that 
the Veteran's pain was nociceptive, he did not thereby 
indicate that the radiculopathy was not related to the 
Veteran's low back disability.  Thus, giving the Veteran the 
benefit of the doubt, the Board finds that the Veteran's 
radiculopathy is related to his service-connected low back 
disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, supra.  

The evidence does not show that the Veteran has foot drop and 
slight droop of first phalanges of all toes, loss of 
dorsiflexion, loss of extension of the proximal phalanges of 
the toes, loss of abduction or weakened adduction, or 
anesthesia covering the entire dorsum of the foot and toes.  
Thus, a 40 percent disability rating is not warranted under 
DC 8521.  See 38 C.F.R. § 4.124a.  

The evidence also does not show loss of plantar flexion, that 
frank adduction of the foot is impossible, loss of flexion 
and separation of toes, inability of the muscles in the sole 
to move, or that in lesions of the nerve high in the 
popliteal fossa, plantar flexion of foot is lost.  Therefore, 
a 40 percent disability rating is not warranted under DC 
8524.  See id. 

The evidence also does not show that the Veteran's 
radiculopathy is more than mild.  The May 2007 and March 2009 
VA examinations show that the deep tendon reflexes of the 
lower extremities are diminished or absent.  However, the 
Veteran's sensation in the lower extremities was noted to be 
intact in the May 2007 VA examination and only slightly 
diminished in the March 2009 VA examination report.  Further, 
the March 2007 VA examination shows that the Veteran had 5/5 
strength in all muscle groups of the lower extremities and 
4/5 dorsiflexion and plantar flexion.  Thus, the evidence 
shows that the Veteran has full strength of the lower 
extremities and that his dorsiflexion and plantar flexion is 
close to normal.  Overall, while the March 2009 VA examiner 
characterized the Veteran's radiculopathy as moderate, the 
evidence more closely approximates the rating criteria for 
mild incomplete paralysis.  See 38 C.F.R. § 4.2 (2009) 
(providing that it is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history).  

The Board has also considered the Veteran's report of pain 
radiating to the legs and buttocks, which the March 2009 VA 
examiner attributed to the Veteran's service-connected low 
back disability.  However, the Board finds that the effects 
of the Veteran's pain were already taken into account in 
assigning a 20 percent disability rating for the Veteran's 
low back disability. 

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his claim for 
an increase.  While the Veteran did not report symptoms of 
radiculopathy at the May 2007 VA examination, as noted above 
the Veteran has a history of not reporting all of his 
symptoms.  Moreover, a neurological examination is not of 
record prior to March 2009.  Therefore, giving the Veteran 
the benefit of the doubt, the Board finds that the Veteran's 
neurological abnormalities of the bilateral lower extremities 
have been present since the Veteran's August 2006 claim for 
an increase.  Therefore, no staged ratings are appropriate.  
See Hart, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the Veteran's neurological abnormalities 
of the bilateral lower extremities do not warrant referral 
for extraschedular consideration.  His reported symptoms are 
those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his disability or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  For example, the Veteran has not shown 
that his disability has caused marked interference with 
employment or frequent periods of hospitalization.  Thus, the 
Board finds that the available schedular evaluations are 
adequate to rate this disability, and therefore referral for 
extraschedular consideration is not warranted.  

In sum, the Board finds that the evidence shows that the 
Veteran is entitled to a 10 percent disability rating, but no 
higher, for neurological abnormalities of the right and left 
lower extremities.  In rendering this decision, the Board has 
applied the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert, supra.  


ORDER

Entitlement to a 10 percent disability rating, but no higher, 
for neurological manifestations involving the right lower 
extremity is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

Entitlement to a 10 percent disability rating, but no higher, 
for neurological manifestations involving the left lower 
extremity is granted, subject to the laws and regulations 
governing payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


